Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 1 of 28 PageID 242

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
STEVEN F. D’AMICO,

Plaintiff,
v. Case No.: 3:19-cv-1422-HLA-JBT

STEVEN H. WHEELER, et al.,

Defendants.

ORDER

THIS CAUSE is before the Court on Defendant Steven H. Wheeler’s
Motion to Dismiss (Dkt. 33) and Plaintiff Steven F. D’Amico’s response in
opposition (Dkt. 48); and Defendants’ Edwards and Inch’s Motion to Dismiss
(Dkt. 37) and Plaintiff D’Amico’s response in opposition (Dkt. 40).
I. Background

Plaintiff Steven F. D’Amico, an inmate of the Florida penal system
proceeding pro se, brings this action against Defendants pursuant to 42
U.S.C. § 1983 based on violations of his First and Eighth Amendment rights
for the delay and denial of proper medical care in relation to treatment for a
broken jaw and for being “needlessly” subjected to pain as a result of the

treatment he did receive (Dkt. 1, p. 12). Mr. D’Amico seeks injunctive relief
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 2 of 28 PagelD 243

in that he requests to be examined and treated by an oral surgeon other than
the doctor who performed his operation, Dr. D. Smith. Mr. D’Amico also
seeks compensatory and punitive damages (Dkt. 1, p. 12).

The Court granted the dismissal of Defendants Dr. Ramon Bassa and
Dr. D. Smith from this action, as well as Mr. D’Amico’s claims against them,
in a prior order (Dkt. 38). Mr. D’Amico’s allegations regarding this action
have been detailed in the Court’s previous order as follows:

Plaintiff alleges on June 3, 2019, while confined at RMC, he was
punched from behind by an inmate (an unknown gang member),
resultinginabroken jaw. Complaint (Doc. 1 at 6).

Plaintiff went to urgent care at RMC and x-rays were taken,
confirming Plaintiff had a broken jaw. Jd. Staff placed Plaintiff in
administrative confinement for protection. Id. Plaintiff received no
treatment for a couple of weeks. Id. Plaintiff asked a single dose
nurse to write a sick-call request for treatment since Plaintiff did not
have a pen or other property. Jd. The nurse wrote the request. Id.
Shortly thereafter, Plaintiff was taken to the Dental Clinic
where he received additional x-rays. Id. Dr. Smith, an oral surgeon,
advised Plaintiff his jaw was broken in two places, in the upper near
hinge and the front center of his mandible. Id. at 6-7. Dr. Smith
advised that Plaintiff needed two plates and his mouth wired shut.
Id, at 7.

After being left in administrative confinement for thirteen days
without treatment, Plaintiff, on June 16, 2019, wrote a grievance to
WardenEdwards. Jd. Defendant Dr. Bassa denied the grievance,
stating Plaintiff was treated in accordance with policy and procedure.
Id. Plaintiff appealed to the Office of Secretary, Defendant Inch. Jd. The
Secretary's representative, Michelle Schouest, ‘responded that Dr.
Bassa appropriately addressed the matter. Id.

Plaintiff alleges Dr. Smith, in retaliation for Plaintiff filing
grievances against him, forced Plaintiff to wait thirty-six days before
treatment was rendered. Id. Plaintiff further alleges, after his

2
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 3 of 28 PagelD 244

operation, on July 9, 2019, unnamed hospital staff treated Plaintiff
poorly, harassing him during his twenty-four-hour observationperiodin
reprisal for Plaintiffscomplaints against RMC staff, including Dr. Smith.
Id.

With regard to the medical care Plaintiff received, Plaintiff
alleges that while at RMC hospital, Plaintiff discovered that although
he had wires on his teeth, his mouth was not wired shut. Jd. at8. The
extremely tight wires on his bottom teeth stuck straight out and cut the
inside ofhis mouth. Jd. Pain relievers did not resolve Plaintiffs pain
caused by the tightness of the wires. Id. On July 10, 2019, Plaintiff
told Dr. A. Camon about these problems, and Dr. Camon asked if
wax had been provided. Jd. When Plaintiff told Dr. Camon that Dr.
Smith did not provide wax, Dr. Camon arranged for Plaintiff
to be brought to the dental clinic. Id. On July 10, 2019, more x-
rays were taken at the dentalclinic. Jd. Dr. Smith told Plaintiff the
break in the upper part of the mandible had already healed before the
operation on July 9, 2019; therefore, it did not require a plate. Id.
Plaintiff inquired as to why his mouth was not wired closed and why the
wires were there, but Dr. Smith evaded the questions. Id. Plaintiff
asked that the wires be removed as they were very tight, were cutting his
mouth, and were serving no defined purpose. Jd. Dr. Smith required
the signing of a refusal-of-care-form prior to removal of the wires.
Id. at 9. Plaintiff signed the form to get the wires removed. Id.

During surgery, Dr. Smith created a fleshy mass between
Plaintiffs jaw and chin, causing Plaintiff to speak with a lisp. Id.
Although the tissue shrank over time, the lisp remained. Id. Due to
the delay in surgery, Plaintiffs teeth are misaligned. Id. His
misaligned bottom teeth now hit his upper teeth. Jd. Also, the jaw-
bone healed improperly. Id.

Plaintiff asserts Dr. Bassa shares in the responsibility for the
excessive delayintreatment. Id. As a result of the delayed medical care,
Plaintiff talks with a lisp and cannot chew his food properly. Jd. at 11.

Plaintiff alleges Centurion promotes a policy to delay and
deny medical care to save money. Id. at 10. This cost-cutting culture
results in the delay or denial ofsurgical procedures, without heed to actual
need. Id. at 11. ,
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 4 of 28 PagelD 245

(Dkt. 38, pp. 3-7). Defendant Wheeler moves to dismiss pursuant to Fed. R.
Civ. P. 12(b)(6) for Mr. D’Amico’s (1) failure to state a claim upon which relief
may be granted; (2) qualified immunity; and (3) Eleventh Amendment
immunity (Dkt. 33).

Defendants Joseph Edwards and Mark S. Inch move to dismiss
pursuant Fed. R. Civ. P. 12(b)(6) for Mr. D’Amico’s (1) failure to exhaust
administrative remedies; (2) Eleventh Amendment immunity; and (8) failure
to prove a constitutional violation against Defendants (Dkt. 37)

II. Standard

When considering a motion to dismiss, a court must accept the factual
allegations in the complaint as true and construe them in a light most
favorable to the plaintiff. See Erickson v. Pardus, 551 U.S. 89, 94 (2007);
Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). In addition, a pro
se plaintiffs allegations are to be liberally construed. Bingham, 654 F.3d at
1175.

Still, a complaint must plead “enough facts to state a claim to relief
that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 5 of 28 PagelD 246

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009).
III. Analysis

A. Administrative Remedies

A prisoner bringing a claim regarding prison conditions under 42
U.S.C. § 1983 must first exhaust administrative remedies as required by the
Prison Litigation Reform Act. See 42 U.S.C. § 1997e(a). This exhaustion
requirement is an affirmative defense, and a plaintiff is not required to plead
or demonstrate exhaustion in the complaint. Jones v. Bock, 549 U.S. 199,
216-17 (2007); see also Bingham, 654 F.3d at 1175 (‘A complaint may be
dismissed if an affirmative defense, such as failure to exhaust, appears on the
face of the complaint.”).

A prisoner exhausts administrative remedies by completing a three-
step process of filings with the prison at which he or she is housed. See Fla.
Admin. Code r. 33-103.005-.007; Chandler vu. Crosby, 379 F.3d 1278, 1287-88
(11th Cir. 2004).

First, a prisoner files the informal grievance to the staff member in the
area responsible for the problem through Form DC6-236. Fla. Admin. Code r.
33-103.005(1); Chandler, 379 F.3d at 1288. If denied, the next step is the

filing of a formal grievance through Form DC1-303 with the warden’s office.

5
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 6 of 28 PagelD 247

See Fla. Admin. Code r. 33-103.006(1)(a); Chandler, 379 F.3d at 1288. Should
that be denied, the final step is the submission of a grievance appeal on Form
DC1-303 to the Secretary of the Florida Department of Corrections. See Fla.
Admin. Code r. 33-103.007; Chandler, 379 F.3d at 1288.

Completion of this process includes waiting to receive a response to the
grievance appeal or for the time for a response from prison staff to expire. See
Fla. Admin. Code r. 33-103.011(4). A response to a grievance appeal is due
within thirty days from the date the grievance is received by the Office of the
Secretary. See Fla. Admin. Code r. 33-103.011(8)(c).

This administrative rule also allows for emergency grievances to be
filed directly with the Office of the Secretary using the Request for
Administrative Remedy or Appeal, Form DC1-3038. See Fla. Admin. Code r.
33-103.007(8).

In deciding a motion to dismiss based on an exhaustion defense, a court

considers the following:

First, district courts look to the factual allegations in the motion
to dismiss and those in the prisoner’s response and accept the
prisoner’s view of the facts as true. The court should dismiss if
the facts as stated by the prisoner show a failure to exhaust.
Second, if dismissal is not warranted on the prisoner’s view of the
facts, the court makes specific findings to resolve disputes of fact,
and should dismiss if, based on those findings, defendants have
shown a failure to exhaust.
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 7 of 28 PagelD 248

Whatley v. Warden, 802 F.3d 1205, 1209 (11th Cir. 2015) Gnternal citations
omitted) (citing Turner v. Burnside, 541 F.3d 1077, 1082-83 (11th Cir. 2008)).

Further, if a prisoner’s claim, on its face, “fails to state a claim upon
which relief can be granted, or seeks monetary relief from a defendant who is
immune from such relief, the court may dismiss the underlying claim without
first requiring the exhaustion of administrative remedies.” See 42 U.S.C.

§ 1997e(c)(2).

In their motion, Defendants Edwards and Inch assert that Mr. D’Amico
has failed to exhaust his administrative remedies because none of his
grievances raise any allegations against Defendants Edwards and Inch nor
that prison administration contributed to the delay in treatment (Dkt. 37, p.
7). Defendants Edwards and Inch acknowledge Mr. D’Amico’s exhaustion of
administrative remedies as to his claim against Dr. Smith, but deny that Mr.
D’Amico has done so for any other Defendants (Dkt. 37, p. 8).

| Mr. D’Amico alleges that prior to bringing the instant action, he
exhausted his administrative remedies. Mr. D’Amico has attached copies of
his grievances, including his denied appeal by the Office of the Secretary
regarding the delayed treatment for his broken jaw, to his Complaint (Dkt. 1,

pp. 6-7, 13-16).
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 8 of 28 PagelD 249

In Mr. D’Amico’s request for appeal of the denial of his grievance to the
Office of the Secretary, grievance number 19-6-24347, he raises an issue with
the response given to his formal grievance number 1906-209-059—that Mr.
D’Amico was “being treated in accordance with DC policy and procedure.”
(Dkt. 1, pp. 13-15). Mr. D’Amico further states in the appeal form that this
“volicy violates [his] Eighth Amendment right to be free from cruel and
unusual punishment.” (Dkt. 1, p. 15). In support, Mr. D’Amico’s appeal
states that “a broken jaw (bones) should not go untreated for over 3 weeks”
and he makes a request to be treated by a doctor other than Dr. Smith (Dkt.
1, p. 15).Of note, Mr. D’Amico is not required to name a particular defendant
in an administrative grievance to properly exhaust available administrative
remedies. See Parzyck v. Prison Health Servs., 627 F.3d 1215, 1218 (11th Cir.
2010).

Upon consideration, the Courts finds that dismissal is not warranted
and that Defendants Edwards and Inch have not shown a failure to exhaust

administrative remedies.
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 9 of 28 PagelD 250

B. Eighth Amendment Claim!

To state a claim for cruel and unusual punishment regarding medical
care that violates the Eighth Amendment, “a prisoner must allege acts or
omissions sufficiently harmful to evidence deliberate indifference to serious
medical needs.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A plaintiff
satisfies this burden by showing both an objective and subjective element. See
Hoffer v. Sec’y, Fla. Dep’t Corr., 973 F.3d 1263, 1270 (11th Cir. 2020)
(citations omitted).

For the objective element, a plaintiff must demonstrate “an objectively
serious medical need—i.e., one that has been diagnosed by a physician as
mandating treatment or one that is so obvious that even a layperson would
easily recognize the necessity for a doctor’s attention.” Jd. (internal quotation
marks and citations omitted).

To meet the subjective element, a plaintiff must prove that prison
officials “acted with deliberate indifference to [his serious medical] need.” Jd.

(citation omitted). Deliberate indifference is established if a plaintiff

 

1 Mr. D’Amico’s statement of claims also raises a First Amendment retaliation issue
against Dr. Smith (Dkt. 1, pp. 7, 12). The Court, however, addressed this claim in its Order
granting dismissal of Dr. Smith from this action (Dkt. 38, pp. 18-20). In addition, the Court
addressed Mr. D’Amico’s failure to provide sufficient allegations to state a First Amendment
claim against Ramon Bassa, who was also dismissed from this action in the same order (Dkt.
38, p. 29).
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 10 of 28 PagelD 251

demonstrates prison officials “(1) had subjective knowledge of a risk of
serious harm; (2) disregarded that risk; and (8) acted with more than gross
negligence.” See id. (citations omitted).?

A serious medical need has been defined as “one that has been
diagnosed by a physician as mandating treatment or one that is so obvious
that even a lay person would easily recognize the necessity for a doctor’s
attention.” Mann v. Taser Int'l, Inc., 588 F.3d 1291, 1807 (11th Cir. 2009)
(citation omitted).

Here, Mr. D’Amico’s Complaint includes allegations in the statement of
facts in support of his Eighth Amendment claim as follows: (1) Defendants
Inch and Edwards were on notice of a need to treat his broken jaw through
his grievances and were in a position to correct his delay in treatment, but
remained deliberately indifferent to his seriously needed treatment; (2)
Defendant Wheeler, as CEO of the RMC’s medical provider, Centurion, and
the Secretary of the FDOC, Defendant Inch, promote a policy to delay and

deny needed medical care to save money; and that (8) Defendants Wheeler

 

2 The Eleventh Circuit has repeatedly stated that “a claim of deliberate indifference
requires proof of more than gross negligence.” Hoffer v. Sec’y, Fla. Dep't Corr., 973 F.3d 1263,
1270 n.2 (11th Cir. 2020) (citations omitted). Within the Circuit, however, is a line of cases
favoring the “more than mere negligence” articulation, which may be a distinction without a
difference as “the Supreme Court itself has likened the deliberate-indifference standard to
subjective recklessness as used in the criminal law.” Jd. (internal quotation marks and
citation omitted).

10
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 11 of 28 PagelD 252

and Inch are responsible for the deliberate indifference of subordinates and
the failure to meet minimum prevailing standards of medical care (Dkt. 1, pp.
9-11).

1. Defendants Inch and Edwards’ Alleged Delay in Treatment

Because Mr. D’Amico was a prisoner at the time of the alleged
deprivation, the Eighth Amendment applies. See Kuhne v. Fla. Dep’t of Corr.,
745 F.3d 1091, 1094 (11th Cir. 2014).

“Deliberate indifference to a prisoner’s serious medical needs violates
the eighth amendment because denying or delaying medical treatment is
tantamount to unnecessary and wanton infliction of pain.” Brown v. Hughes,
894 F.2d 1533, 1537 (11th Cir. 1990) Gnternal quotation marks and citations
omitted). A plaintiff must demonstrate that a defendant’s responses to
medical needs were poor enough to constitute an unnecessary and wanton
infliction of pain, and not merely accidental inadequacy, negligence in
treatment, or even medical malpractice actionable under state law. Taylor v.
Adams, 221 F.3d 1254, 1258 (11th Cir. 2000) (citations omitted).

A delay in treatment that causes the condition to worsen has also been
recognized as a serious medical need. Mann, 588 F.3d at 1307. Further,
“knowledge of the need for medical care and intentional refusal to provide

that care has consistently been held to surpass negligence and constitute

11
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 12 of 28 PagelD 253

deliberate indifference.” Ancata v. Prison Health Servs., Inc., 769 F.2d 700,
704 (11th Cir. 1985). Yet, “medical treatment violates the Constitution only
when it is so grossly incompetent, inadequate, or excessive as to shock the
conscience or to be intolerable to fundamental fairness.” See Dang ex rel.
Dang v. Seminole County Florida, 871 F.3d 1272, 1280 (11th Cir. 2017)
(internal quotation marks and citation omitted).

An official disregards a serious risk by more than mere negligence
“when he [or she] knows that an inmate is in serious need of medical care,
but he [or she] fails or refuses to obtain medical treatment for the inmate.”
Lancaster v. Monroe County, 116 F.3d 1419, 1425 (11th Cir. 1997), overruled
on other grounds by LeFrere v. Quezada, 588 F.3d 1317, 1318 (11th Cir.
2009). However, “imputed or collective knowledge cannot serve as the basis
for a claim of deliberate indifference.” Burnette v. Taylor, 533 F.3d 1325, 1331
(11th Cir. 2008). Rather, “[eJach individual defendant must be judged
separately and on the basis of what the person knows.” Id.

Even when medical care is provided, a prison official may nonetheless
act with deliberate indifference by delaying the treatment of serious medical
needs. See Harris v. Coweta County, 21 F.3d 388, 393-94 (11th Cir. 1994)

(citing Brown, 894 F.2d at 1537-39). And, “medical care which is so cursory as

12
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 13 of 28 PagelD 254

to amount to no treatment at all may amount to deliberate indifference.”
Mandel v. Doe, 888 F.2d 783, 789 (11th Cir. 1989) (citations omitted).

“Delayed treatment for injuries that are of a lesser degree of immediacy
than broken bones and bleeding cuts, but that are obvious serious medical
needs, may also give rise to constitutional claims.” Harris, 21 F.3d at 394.

As for the contracting of the prison’s medical services to a non-
governmental entity, “[w]here a function which is traditionally the exclusive
prerogative of the state . . . is performed by a private entity, that private
entity ... may be held liable under § 1983.” See Fields v. Corizon Health,
Inc., 490 F. App’x 174, 181-82 (11th Cir. 2012) (unpublished) (quoting Ancata,
769 F.2d at 703).

Here, Mr. D’Amico alleges that his jaw was broken by another inmate
on June 3, 2019, and he immediately went to the urgent care at the RMC,
where he received an x-ray that confirmed his jaw was broken (Dkt. 1, p. 6).
Mr. D’Amico asserts that he was then placed in administrative confinement,
where he remained for “a couple of weeks without any treatment.” (Dkt. 1, p.
6). Mr. D’Amico alleges that he submitted a sick call request for his broken
jaw and was seen by an oral surgeon, Dr. Smith, in mid-June of 2019, who
advised him that his jaw was broken in two places and would require two

plates and that his mouth be wired shut (Dkt. 1, pp. 6-7).

13
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 14 of 28 PagelD 255

After not receiving treatment for thirteen days, Mr. D’Amico alleges
that he filed a formal grievance to RMC’s Warden, Defendant Edwards (Dkt.
1, p. 7). Mr. D’Amico asserts that the RMC Medical Director, Bassa, denied
his grievance (Dkt. 1, p. 7). Mr. D’Amico claims that he then appealed to the
Office of Secretary, Defendant Inch, because of not receiving treatment for
three weeks. This appeal, Mr. D’Amico asserts, alerted the Office of the
Secretary that his “jaw had already begun to mend.” (Dkt. 1, p. 7). Mr.
D’Amico alleges that he received a response thereafter to his grievance from
the Secretary’s representative, Michelle Schouest (Dkt. 1, p. 7).

First, Mr. D’Amico has sufficiently alleged the objective element of a
deliberate indifference claim—that a broken jaw is an objectively serious
medical need. Mr. D’Amico asserts that being placed in administrative
confinement for thirty-six days without treatment of his broken jaw created a
serious medical condition because his jaw improperly healed. As an example
of his condition because of the delay in treatment, Mr. D’Amico alleges that
his top and bottom teeth are now misaligned when he closes his mouth. In
addition, Mr. D’Amico claims that because his jaw had healed before the July
9, 2019 operation, he was “needlessly subjected to pain” from the
overtightening of wires placed in his mouth that he did not need and that had
no practical purpose (Dkt. 1, pp. 6-12).

14
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 15 of 28 PagelD 256

This Circuit has found delays in care sufficient to state a constitutional
claim where there was a deliberate delay of hours to treat a painful broken
foot; a two-and-a-half hour delay of treatment for a cut under the eye that
was bleeding; and a delay of thirteen hours for a broken and dislocated
cervical vertebrae. See Brown, 894 F.2d at 1538; Aldridge v. Montgomery, 753
F.2d 970, 972-73 (11th Cir. 1985); Hughes v. Noble, 295 F.2d 495 (5th Cir.
1961).3

In contrast, deliberate indifference to establish a constitutional
violation has not been found where an inmate’s jaw was broken in a fight and
two hours later he was taken to the jail’s medical unit and transported to a
hospital where he received treatment for pain and surgery on the broken jaw
within one day of his injury. See Surber v. Dixie Cty. Jail, 206 F. App’x 931,
933 (11th Cir. 2006) (unpublished).

As for the subjective element, Mr. D’Amico’s Complaint alleges that
Defendants Inch and Edwards were on notice of the need to treat his jaw

through the grievances he filed. (Dkt. 1, p. 9).

 

8 This Circuit has adopted as binding precedent all decisions of the former Fifth
Circuit that existed on or before September 30, 1981. See Bonner v. City of Prichard, 661
F.2d 1206, 1209 (11th Cir. 1981) (en banc).

15
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 16 of 28 PagelD 257

Taking Mr. D’Amico’s allegations as true, as the Court must, Mr.
D’Amico has sufficiently alleged a serious medical need. And having to wait
three weeks for surgery when one’s jaw is broken in two separate places does
not require a doctor to diagnose and certainly would be obvious to a layperson
as to the need for medical attention.

However, Mr. D’Amico’s Complaint does not provide sufficient
allegations to support a plausible claim of a constitutional violation for a
delay in providing necessary medical treatment because he has not alleged
that Defendants Inch and Edwards individually and separately acted with
deliberate indifference to his broken jaw based on what each knew regarding
the treatment of his broken jaw.

That Mr. D’Amico alleges they were on notice of the need for treatment
based on the grievances he filed is not sufficient to demonstrate that each
had subjective knowledge of Mr. D’Amico’s broken jaw. As an example, Mr.
D’Amico does not allege that either Defendant Inch or Edwards knew of the
grievances filed, which is different than an allegation they were “put on
notice of the need to treat” his broken jaw through grievances.

In addition, Mr. D’Amico has not alleged that the grievance appeals to
the Office of the Secretary and Warden specifically name either Defendant

Edwards nor Inch, nor that either responded to the grievances.

16
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 17 of 28 PagelD 258

In other words, Mr. D’Amico’s allegations do not connect how
Defendants Inch and Edwards had knowledge of the incident and a risk of
serious harm and that each disregarded that risk and acted with more than
gross negligence.

The allegations in Mr. D’Amico’s Complaint do not state a claim upon
which relief may be granted as to Defendants Inch and Edwards for acting
with deliberate indifference to a serious medical need. This claim as to
Defendants Edwards and Inch is due to be dismissed without prejudice.

2. Defendants Wheeler and Inch’s Alleged Policy to Save Costs

In his Complaint, Mr. D’Amico raises allegations against Dr. Smith for
delay of treatment, and within that allegation, asserts that

the Department[]s medical provider, Centurion, through its CEO
Steven Wheeler, promotes a policy to delay and deny needed medical
care, whenever possible, to save money. Former Secretary, Julie L.
Jones entered into contract C2869, with Centurion of Florida on
January 29, 2016[ ] to provide appropriate health care services to
prisoners. Jones was motived to continue to use private health care to
save money. She knew or should have known the only way to save money
was to reduce and delay medical services to prisoners in violation of the
Eighth Amendment. Her actions fostered an extreme cost cutting
culture[,] which still exi[s]ts today under new Secretary, Mark S. Inch.

CEO, Wheeler[,] administered over Centurion’s health care policy. It
fostered cost containment by reducing or delaying needed medical
services to prisoners. Under this policy, subordinate employees were
directed and given incentives to reduce, or delay, or deny, non-
emergency, specialty clinics and surgical needs whenever possible,
without regard to actual need.

17
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 18 of 28 PagelD 259

Both Inch and Wheeler were bound to provide medical care and
treatment consistent with minimum standards regardless of costs and
both failed to do so. As secretary, Inch was required to supervise,
oversee, monitor, or be involved in actions of department and contractor
employees. These were duties which could not be delegated by [the]
Secretary, Inch. This authority could only be delegated to subordinates
for formation of orders, rules, regulations, policies, customs, and
practices[,] which enabled Secretary Inch to meet his obligations.

Inch’s officiating over the callous deliberate indifferent conduct of his
subordinates holds him responsible. Both Secretary Inch and CEO
Wheeler were responsible for [the] department[]s failure to meet
minimum prevailing standards of medical care in [his] case.

(Dkt. 1, pp. 10-11).

In general, a prison official’s consideration of the cost of types or levels
of medical treatment an inmate receives is not prohibited by the Eighth
Amendment. Hoffer, 973 F.3d at 1277. However, “cost can (and often will) be
a relevant criterion in determining what the Eighth Amendment requires in
a particular circumstance—what ‘minimally adequate care’ entails in the
first instance—it is also clear that cost can never be an absolute defense to
what the Constitution otherwise requires.” Id. (citation omitted).

In other words, “if a particular course of treatment is indeed essential
to minimally adequate care, prison authorities can’t plead poverty as an
excuse for refusing to provide it.” Id. (internal quotation marks and citation

omitted); see Anderson v. City of Atlanta, 778 F.2d 678, 688 n.14 (11th Cir.

18
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 19 of 28 PagelD 260

1985) (“Lack of funds for facilities cannot justify an unconstitutional lack of
competent medical care or treatment of inmates.”).

In general, a policy is established by “show[ing] a persistent and wide-
spread practice.” Goebert v. Lee County, 510 F.3d 1312, 1332 (11th Cir. 2007)
(citation omitted). Accordingly, “random acts or isolated incidents are
insufficient to establish a custom or policy.” Depew v. City of St. Marys, 787
F.2d 1496, 1499 (11th Cir. 1986). In addition, if a plaintiff shows that a
defendant promoted a policy, plaintiff must also demonstrate that the
government’s policy is “the moving force of the constitutional violation.” See
Young v. City of Augusta, 59 F.3d 1160, 1171 (11th Cir. 1995) Gnternal
quotation marks and citations omitted).

Here, Mr. D’Amico has not alleged more than collective knowledge as to
Defendants Wheeler and Inch regarding the alleged delay or inadequate
treatment. Nor has Mr. D’Amico alleged a single incident nor of any other
similar complaints to show more than an isolated incident or that there is a
persistent and widespread practice of delay or inadequate treatment of other
inmates to establish a custom or policy to save money.

For example, Mr. D’Amico’s only claim relating to a policy against
anyone other than himself is alleged against Defendant Wheeler for a cost-

saving policy of reducing or delaying medical services “to prisoners.” (Dkt. 1,

19
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 20 of 28 PagelD 261

p. 11). While Mr. D’Amico claims that under this policy, subordinates “were
directed and given incentives to reduce, or delay, or deny, non-emergency
specialty clinics, and surgical needs whenever possible, without regard to
actual need,” Mr. D’Amico has not alleged a longstanding and widespread
practice of a policy to delay medical services or provide inadequate medical
care to save costs against Defendant Wheeler (Dkt. 1, p. 11).

Instead, Mr. D’Amico alleges that Centurion, through Defendant
Wheeler, “promotes a policy to delay and deny medical care, whenever
possible, to save money.” (Dkt. 1, p. 10). This is insufficient to survive a
motion to dismiss.

Likewise, Mr. D’Amico has not sufficiently alleged that the policy is the
direct causal link of the alleged delay of medical care or inadequate
treatment by Defendants Wheeler or Inch. Rather, Mr. D’Amico makes
allegations against Dr. Smith for delaying treatment for thirty-six days
“because it conformed to a department wide policy.” (Dkt. 1, p. 10).

Further, that Mr. D’Amico has brought allegations against former
Secretary Julie L. Jones because she entered into a contract with Centurion
to provide healthcare services to prisoners is insufficient to demonstrate a
department wide policy that still exists under Defendant Inch based on

Secretary Jones’ being “motived to continue to use private health care to save

20
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 21 of 28 PagelD 262

money” or that “[hJer actions fostered an extreme cost cutting culture.” Nor
do Mr. D’Amico’s claims that Secretary Jones “knew or should have known
the only way to save money was to reduce and delay medical services to
prisoners” amount to a sufficiently pled claim against Mr. Inch (Dkt. 1, pp.
10-11).

Taking Mr. D’Amico’s allegations as true and in a light most favorable
to him, Mr. D’Amico has failed to sufficiently allege a claim for an Eighth
Amendment violation against Defendants Wheeler and Inch based on delayed
medical care or inadequate treatment. Thus, Mr. D’Amico’s claims against
Defendants are due to be dismissed as to this issue.

3. Defendanis Wheeler and Inch’s Liability for Subordinates

Next, the Court addresses Mr. D’Amico’s allegations that Defendants
Wheeler and Inch have a policy that permits subordinates to disregard
minimum prevailing standards of medical care.

Mr. D’Amico’s claims against Defendants Wheeler and Inch are more in
line with a respondeat superior theory. Mr. D’Amico may not bring a § 1983
action based on liability as a supervisor for the actions or inactions of others.
See Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990); see also

Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010) (‘Because § 1983

21
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 22 of 28 PagelD 263

does not provide for liability under a theory of respondeat superior, the
district court properly dismissed this claim.” (internal citation omitted)).

Instead, supervisory liability under § 1983 occurs when the supervisor
either (1) personally participates in the alleged unconstitutional conduct; or
(2) when there is a causal connection between the actions of a supervising
official and the alleged constitutional violation. See Van Poyck v. Dugger, 779
F. Supp. 571, 577 (M.D. Fla. 1991) (citing Cottone v. Jenne, 326 F.3d 1352,
1360 (11th Cir. 2003)).

A causal connection is shown when (1) “a history of widespread abuse
puts the responsible supervisor on notice of the need to correct the alleged
deprivation, and he or she fails to do so,” or (2) “a supervisor’s custom or
policy results in deliberate indifference to constitutional rights,” or (8) “facts
support an inference that the supervisor directed the subordinates to act
unlawfully or knew that subordinates would act unlawfully and failed to stop
them from doing so.” See Valdes v. Crosby, 450 F.8d 1231, 1237 (11th Cir.
2006) (internal quotation marks and citations omitted).

Without more, as discussed above, the allegations in Mr. D’Amico’s
Complaint do not support a widespread abuse that would put Defendants on
notice of the need to correct any deprivation of treatment. Rather, the

allegations support that this is an isolated incident. Mr. D’Amico, therefore,

22
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 23 of 28 PagelD 264

has failed to allege facts in his Complaint to support a causal connection
between Defendants’ actions (or inactions) and any alleged delay in medical
treatment.

Accepting Mr. D’Amico’s allegations as true and in a light most
favorable to him, Mr. D’Amico has failed to state claims for constitutional
violations against Defendants for which relief may be granted. Thus,
Plaintiffs claims are due to be dismissed without prejudice.

C. Eleventh Amendment Immunity

To the extent Mr. D’Amico brings this action against Defendants
Edwards, Inch, and Wheeler in their official capacities for compensatory and
punitive damages, the Eleventh Amendment bars suits against prison and
state officers for monetary damages. See Kentucky v. Graham, 473 U.S. 159,
169 (1985); Zatler v. Wainwright, 802 F.2d 397, 400 (11th Cir. 1986); Hayes v.
Sec’y, Fla, Dep’t of Children & Families, 563 F. App’x 701, 708 (11th Cir.
2014).

Under.the Eleventh Amendment, a state is protected from suit in
federal court unless it has waived its Eleventh Amendment immunity or
Congress has abrogated that state’s immunity. Melton v. Abston, 841 F.3d

1207, 1233 (11th Cir. 2016) (citation omitted).

23
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 24 of 28 PagelD 265

Eleventh Amendment immunity extends to state officials who are
acting in their official capacity. Jd. (citations omitted). Florida has not
waived its immunity from suit in federal court for § 1983 claims. Gamble v.
Fla. Dep't Health & Rehab. Serus., 779 F.2d 1509, 1511-15 (11th Cir. 1986).
Nor does a § 1983 claim abrogate Eleventh Amendment immunity. See Quern
v. Jordan, 440 U.S. 332, 338 (1979).

Courts in this Circuit have determined that the Florida Department of
Corrections is an arm of the state with sovereign immunity from § 1983
damages suits. See, e.g., Leonard v. Dep’t of Corr., 232 F. App’x 892, 894 (11th
Cir. 2007) (unpublished).

Thus, Mr. D’Amico’s claims against Defendants Edwards, Inch, and
Wheeler in their official capacities for compensatory and punitive damages
are due to be dismissed with prejudice.

D. Qualified Immunity

Giving Mr. D’Amico’s Complaint liberal construction because of his pro
se status, the Court addresses Mr. D’Amico’s claims against Defendant
Wheeler in his individual capacity (Dkt. 1, p. 12). Defendant Wheeler argues
that to the extent he is being sued by Mr. D’Amico in his individual capacity,
he is entitled to dismissal with prejudice based on qualified immunity (Dkt.
33, p. 7). In his motion, Defendant Wheeler asserts that Mr. D’Amico’s

24
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 25 of 28 PagelD 266

allegations support that Defendant Wheeler was acting within the scope of
his discretionary authority as CEO of Centurion (Dkt. 33, p. 8).

The doctrine of qualified immunity protects government officials “from
liability for civil damages insofar as their conduct does not violate clearly
established statutory or constitutional rights of which a reasonable person
would have known.” Sebastian v. Ortiz, 918 F.3d 1301, 1307 (11th Cir. 2019)
(citation omitted). The intent of this doctrine is to allow government officials
“to perform their discretionary duties without the fear of personal liability or
harassing litigation” and protect “all but the plainly incompetent or one who
is knowingly violating the federal law.” Id. (internal quotation marks and
citations omitted).

.When considering a motion to dismiss, the Court must conclude that
both the “allegations in the complaint, accepted as true, establish a
constitutional violation and that the constitutional violation was clearly
established.” Id. (internal quotation marks omitted).

To invoke qualified immunity, the government official “must first prove
that he was acting within the scope of his discretionary authority when the
allegedly wrongful acts occurred.” Jd. (internal quotation marks and citations
omitted). Discretionary authority has been deemed to “include all actions of a

governmental official that (1) were undertaken pursuant to the performance

25
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 26 of 28 PagelD 267

of his duties, and (2) were within the scope of his authority.” Jordan v. Doe,
38 F.3d 1559, 1566 (11th Cir. 1994) (internal quotation marks and citation
omitted).

Then, the plaintiff must show “(1) that the official violated a
constitutional right and (2) that the right was clearly established at the time
of the alleged violation.” Marbury v. Warden, 936 F.3d 1227, 1232-33 (11th
Cir. 2019) Gnternal quotation marks and citations omitted).

In his Complaint, Mr. D’Amico alleges that former Secretary, Julie L.
Jones, contracted with Centurion of Florida in 2016 to provide health care
services to prisoners (Dkt. 1, p. 10). Mr. D’Amico claims that Centurion,
through its CEO Defendant Wheeler, “promotes a policy to delay and deny
needed medical care whenever possible to save money.” (Dkt. 1, p. 10). In
support, Mr. D’Amico alleges that Dr. Smith “was permitted to delay treatment
for thirty-six (86) days because it conformed to a Department wide policy.”
(Dkt. 1, p. 10).

Mr. D’Amico’s allegations support that Defendant Wheeler was acting in
the scope of his discretionary authority as Centurion’s CEO.

As discussed previously in this Order, Mr. D’Amico has failed to allege a
constitutional violation or connect through his allegations that Defendant

Wheeler promoted a policy that was the cause of the alleged delay in surgery.

26
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 27 of 28 PagelD 268

Because the Court has determined Mr. D’Amico’s allegations are
insufficient to demonstrate that Mr. Wheeler violated a constitutional right
and that the right was clearly established at the time of the alleged violation,
in addition to the Court’s determination that the allegations against Defendant
Wheeler are due to be dismissed without prejudice, the Court will revisit these
findings should it become an issue if an amended complaint is filed with claims
against Defendant Wheeler in his individual capacity. Upon consideration, it
is

ORDERED:

1, Defendant Steven H. Wheeler’s Motion to Dismiss (Dkt. 33) and
Defendants’ Edwards and Inch’s Motion to Dismiss (Dkt. 37) are GRANTED
to the extent that Plaintiff Steven F. D’Amico’s Complaint is dismissed
without prejudice as to his claims against Defendants Edwards, Inch, and
Wheeler in their individual capacities, and DENIED to the extent
Defendants request dismissal from this action in their individual capacities;

2. Defendant Steven H. Wheeler’s Motion to Dismiss (Dkt. 33) and
Defendants’ Edwards and Inch’s Motion to Dismiss (Dkt. 37) are GRANTED
to the extent that Plaintiff Steven F. D’Amico’s Complaint is dismissed with

prejudice as to his claims against Defendants Edwards, Inch, and Wheeler

in their official capacities for compensatory and punitive damages; and

27
Case 3:19-cv-01422-HLA-JBT Document 52 Filed 05/03/21 Page 28 of 28 PagelD 269

3. Plaintiff Steven F. D’Amico may file an Amended Complaint as to
any claims against Defendants Wheeler, Inch, and Edwards in their

individual capacities on or before May 26, 2021.

DONE AND ORDERED at Jacksonville, Florida, this 7a” _&! day of

 

April, 2021.
BRIAN J. DAVIS
United States District Judge
7
Cc:

Steven F. D’Amico, #L58304
Counsel of Record

28
